Citation Nr: 0003979	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent 
disabling for PTSD for the period of February 6, 1996, to May 
3, 1999.

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for the period beginning May 4, 1999.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945 and from June 1946 to September 1948.  He 
served during World War II and his decorations include the 
Purple Heart Medal with 1 Oak Leaf Cluster.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
30 percent disabling was denied for PTSD and entitlement to a 
total rating based on individual unemployability was also 
denied.  

In June 1999, an increased evaluation of 50 percent disabling 
was granted for PTSD, effective May 4, 1999.  


REMAND

Having reviewed the record, the Board has concluded that 
further evidentiary development must be completed prior to 
adjudication of the claims on appeal.  
The Board notes that the Court of Appeals for Veterans Claims 
(hereinafter Court) has held that VA has constructive 
knowledge of medical records generated by its agency, and VA 
is obligated to obtain any such pertinent treatment records, 
as well as other records of which VA was notified. See Bell 
v. Derwinski, 2 Vet. App. 611, 612- 613 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-370 (1992); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992). 

In May 1997, the veteran was afforded a PTSD examination at a 
VA facility in Shreveport, Louisiana.  The examination report 
indicates that the veteran had "a few notes," from the 
mental hygiene clinic attesting to his treatment there, but 
that he lived in Texarkana and for the most part he was not 
able to come for regular visits.  It was also noted that his 
VA nephrologist had "thought he was suicidal," and had 
referred the veteran for further treatment.  

At the present time, the record does not include any records 
showing psychiatric treatment by VA or outpatient visits to 
mental hygiene clinic of a VA facility.  Likewise, it appears 
that the veteran has been undergoing regular treatment by VA 
for other medical disorders, however, his recent outpatient 
records were not requested in conjunction with the current 
claims on appeal and the record does not include outpatient 
treatment reports dated after April 1995.  VA is considered 
to have constructive knowledge of this medical evidence, and 
thus, there is an obligation to obtain and consider such 
records in conjunction with the veteran's current appeals 
regarding increased evaluations for PTSD and the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  

Accordingly, the instant claims are REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
his representative and ask that they 
provide information regarding the dates 
and location for any recent treatment the 
veteran has received for service-
connected disabilities, to include either 
VA or private sources.  Utilizing the 
information provided by the veteran and 
his representative, the RO should contact 
all named caregivers and facilities in 
order to request copies of the veteran's 
treatment records, apart from those 
records which have already been obtained 
and associated with the claims folder.  
In particular, the RO should contact the 
VAMC in Shreveport, Louisiana, in order 
to request copies of all outpatient 
records for the veteran for the period of 
June 1995 to the present time.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If the requested development remains 
incomplete, appropriate corrective 
measures should be taken.  

3.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claims based on 
all of the evidence which is now of 
record, in order to determine whether a 
favorable outcome is now warranted.  If 
the decision remains adverse, the RO 
should provide the appellant and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




